Citation Nr: 1343278	
Decision Date: 12/30/13    Archive Date: 01/07/14

DOCKET NO.  10-08 169	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 30 percent for service-connected posttraumatic stress disorder (PTSD).  

2.  Entitlement to a total disability rating based on individual unemployability (TDIU).  



ATTORNEY FOR THE BOARD

James G. Reinhart, Counsel







INTRODUCTION

The Veteran served on active duty from January 2001 to February 2007.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.  In that decision the RO granted service connection for PTSD and assigned a 30 percent disability rating effective February 18, 2007, the day following the Veteran's separation from active service.  

In April 2011, the Board remanded these issues to the RO for additional development.  The issues have properly been returned to the Board for appellate review.  


FINDINGS OF FACT

1.  The Veteran's service-connected PTSD has not resulted in more than occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, or mild memory loss; deficiencies in most areas and/or total social and occupational impairment is not shown.

2.  The Veteran is not unable to secure and follow a substantially gainful occupation due to service-connected disability.  


CONCLUSIONS OF LAW

1.  The criteria for a disability rating higher than 30 percent for PTSD have not been met during any period on appeal.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.21, 4.126, 4.130 Diagnostic Code 9411 (2013).

2.  The criteria for TDIU have not been met during any period on appeal.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.1, 4.3, 4.16 (2013). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Due Process

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See, e.g. 38 U.S.C.A. §§ 5103, 5103A (West 2002, Supp. 2013); 38 C.F.R. § 3.159 (2013).  The RO provided the required notice in a letter sent to the Veteran in December 2007.  An additional notice letter was sent in May 2011.  The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  The RO has associated the Veteran's service treatment records and VA treatment records with the claims file.  VA provided a relevant examination in August 2008.  That examination was adequate as, although the claims file was not available for review by the examiner, the examiner obtained an adequate history of the Veteran's disability from interview with the Veteran; the examiner provided a detailed description of the disability, and the examiner provided an analysis to support his conclusions.  See Stefl v. Nicholson, 21 Vet. App. 120, 123-24 (2007).  

In the April 2011 Remand, the Board directed the RO to provide the Veteran specific notice as to the evidence necessary to substantiate TDIU, obtain any outstanding relevant VA treatment records, and ensure that the Veteran was scheduled for another examination with regard to his PTSD symptoms.  The RO sent the notice in May 2011, a document from June 2011 indicates that there were no relevant VA treatment records, the requested examination was scheduled, and the RO again adjudicated the issues on appeal in a Supplemental Statement of the Case (SSOC) mailed to the Veteran in August 2012.  Referenced in that SSOC is a July 2012 document expressing the same and also associated with the claims file.  The Veteran has not provided good cause for the failure to report.  The Board thus finds that VA has met its duty to assist in this regard and there has been compliance with the April 2011 Remand.  No further notice or assistance is required for a fair adjudication of the Veteran's claim.  


II.  Merits  

The Veteran contends that a disability rating higher than 30 percent is warranted for his PTSD and that he is unemployable due to his PTSD.

Here, the Veteran failed to report for an additional examination scheduled in July 2011.  As such, the Board will adjudicate the appeal based upon the evidence of record.  38 C.F.R. § 3.655(a), (b) (2013).  

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2013).  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10 (2013).  

In determining the severity of a disability, the Board is required to consider the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of the Veteran's disability.  38 C.F.R. §§ 4.1, 4.2 (2013); Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

If the disability more closely approximates the criteria for the higher of two ratings, the higher rating will be assigned; otherwise, the lower rating is assigned.  38 C.F.R. § 4.7 (2013).  It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21 (2013).  

This appeal arises from the rating decision in which service- connection was established for PTSD.  As such, the Board has considered whether different ratings for different periods of time, based on the facts found, are warranted.  See Fenderson v. West, 12 Vet. App. 119 (1999).

The regulations establish a general rating formula for mental disorders.  38 C.F.R. § 4.130 (2013).  Ratings are assigned according to the manifestation of particular symptoms.  When evaluating a mental disorder, the Board shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the Veteran's capacity for adjustment during periods of remission.  38 C.F.R. § 4.126(a) (2013).  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  Id.  The extent of social impairment is to be considered but neither the Board nor the RO shall assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126(b) (2013).  

In this decision, the Board considered the rating criteria not as an exhaustive list of symptoms, but as examples of the type and degree of the symptoms, or effects, that would justify a particular rating.  The Board has considered the symptoms indicated in the rating criteria as examples of symptoms "like or similar to" the Veteran's PTSD symptoms in determining the appropriate schedular rating assignment.  The Board has not required the presence of a specified quantity of symptoms in the Rating Schedule to warrant the assigned rating for PTSD.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002).  

For service-connected mental disorders, including PTSD, a 30 percent rating is provided for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).  38 C.F.R. § 4.130.  

A 50 percent rating is warranted where there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory; impaired judgment; impaired abstract thinking; disturbance of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent rating is warranted where there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; intermittently illogical obscure, or irrelevant speech; near continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.  Id.

A 100 percent rating is warranted where there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.

That portion of VA's Schedule for Rating Disabilities that addresses service-connected psychiatric disabilities is based upon the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition, of the American Psychiatric Association (also known as "the DSM-IV").  38 C.F.R. § 4.130.  The DSM-IV contains a Global Assessment of Functioning (GAF) scale, with scores ranging between zero and 100 percent, representing the psychological, social, and occupational functioning of an individual on a hypothetical continuum of mental health - illness.  Higher scores correspond to better functioning of the individual.  

GAF scores ranging between 61 and 70 are assigned when there are some mild symptoms (e.g., depressed mood and mild insomnia), or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but when the individual is functioning "pretty well" and has some meaningful interpersonal relationships.  American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (4th. ed., 1994).

GAF scores ranging between 51 and 60 are assigned when there are moderate symptoms (like flat affect and circumstantial speech, and occasional panic attacks), or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  Id.

GAF scores ranging between 41 and 50 are assigned when there are serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting), or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  Id.

Service treatment records, for example from November 2005, document that the Veteran had chronic PTSD.  At that time he had been prescribed Sertraline (Zoloft).  The report of a January 2008 VA General Medical Compensation and Pension (C&P) examination documents a history of depression and sleep impairment, but that he had no history of panic attacks, substance abuse, memory problems, loss of control/violence potential, homicidal symptoms, anxiety, confusion, suicidal symptoms or other psychological symptoms.  A psychiatric examination section lists findings of normal affect, mood, judgment, appropriate behavior, comprehension of commands, that he had above average intelligence, and that he had no obsessive behavior or hallucinations or delusions.  This report also indicated that the Veteran was at that time unemployed.  A PTSD examination was indicated.  

The report of the August 2008 PTSD C&P examination documents that the Veteran's claims file was not available for review by the examiner.  However, the examiner did obtain a relevant history from the Veteran and that history adequately represented the evidence in the claims file at that time.  The examiner noted that the Veteran reported serving as a military policeman during service and that he had dropped out of college to join the military.  The Veteran reported that he suffered from emotional distress, and that his mood, behavior and personality changed following his service in Iraq.  He reported a tendency to be angry and irritated.  He also reported that he liked to be alone, that he experienced homicidal ideation, and was unable to drive because he "zoned out."  He reported that he had racing thoughts concerning his service in Iraq and was hypervigilant.  He also reported that he had violent behavior during his active service, including an arrest for fighting.  

As to past mental health treatment, the Veteran reported that he was treated with medication during service during the period of time between his first and second tour in Iraq, stopped taking the medication during the second tour, and resumed the medication following the second tour.  

The Veteran reported that he was currently applying for employment at Fort Polk, engaged in martial arts training, and did not believe that he had any sort of mental problems or functional impairment that would prevent him from full time employment.  He reported that his fiancée was currently pregnant and he had a good relationship with her.  He also reported that he did not have any severe social problems.  The examiner stated that during the interview he exhibited poor social skills including the use of a great deal of profanity.  The examiner found that the Veteran was able to engage in activities of daily living.  

Results of mental status examination included that the Veteran was cynical and negative, exhibited irritability during the interview, was attractive, articulate, verbal, well-dressed, well-groomed, cooperative, intelligent, and that his speech was well-understood.  The examiner stated that the Veteran was well-oriented as to time, place, person, and situation, his affect was one of anger and irritation, he had good reasoning, good fund of general information, exhibited no psychomotor slowing, but was restless and irritated in the interview.  The examiner found his verbal comprehension and concentration good, his short term memory poor, that he had clear sensorium, and noted the Veteran's report of good long term memory.  

The examiner also noted that the Veteran reported head trauma suffered in a motor vehicle accident during service.  Although this was noted during the examination, such noting does not indicate an intent on the part of the Veteran to seek compensation benefits for any head trauma nor does it indicate that he has any residuals of any in-service head trauma.  

The Veteran endorsed the following psychological symptoms:  anxiety, depression, insomnia, crying spells, nightmares, obsessional ideation including a strong desire to clean and straighten, racing thoughts, anger control problems, and a history of homicidal ideation.  He denied suicidal ideation, hallucinations, and delusions.  He reported that his behavior problems had to do with anger, irritability, and mood instability.  

It was also noted that the Veteran could not name any effect of symptoms on functioning, including why he would be unable to have full time employment.  

The examiner diagnosed both a personality disorder and PTSD.  The examiner stated that his social problems were significant but minor.  As to Axis I disorders, he diagnosed mild PTSD and mood disorder.  He assigned a GAF score of 60 to 65.  

Psychomotor testing showed that the Veteran had an intelligence quotient within the superior range.  Personality test results produced a profile of borderline validity.  Although there were diagnoses and references to other psychiatric conditions, including a personality disorder, the evidence does not show that his symptoms are separable and therefore the Board has considered all symptoms as due to his service-connected psychiatric disorder.  

In his January 2009 notice of disagreement, the Veteran stated that he suffered from startle response.  He also reported that he had not followed up on his plans to apply for a position at Fort Polk because of the way he felt around large groups of people and he asserted that this is an issue with seeking full time employment.  He also reported that he becomes jumpy if her hears sounds or smells odors that remind him of his active service and that responds, in some instances, by instantly ducking and reaching for a weapon that he no longer carries.  He stated that this is an issue as to seeking full time employment.  He also explained that he was irritated during the interview as the examiner accepted phone calls and left the session for 10 minutes during the examination, an act that the Veteran stated he perceived as demonstrating a lack of respect and interest.  He submitted a copy of the November 2005 service treatment note indicating that he was taking Zoloft at that time.  

In his December 2009 substantive appeal, he again reported that the interview that was conducted during the examination was taken out of context and made him look as if he was only angry.  He reported that in the beginning of the examination he was told not to go in depth and therefore did not do so.  He reported that he no longer cope being around large groups of people and when he awakens in the morning his first thought is of danger and how to escape such danger.  

He clarified that he zones out easily and does not realize that he is at his destination, that he is constantly scanning for explosive devices, and that he scares easily when confronted with loud noises and reaches for a weapon, as he used to during service, but does not have one.  He stated that he cannot hold a job with his anxiety around groups of people, that he is anti social, and hypervigilant and this causes him to lose sleep.  He reported that he suffers from nightmares.  He explained that the reason he was irritable and angry during the interview is because the examiner took telephone calls during the interview and left the Veteran for 10 minutes to conduct other business.  The Veteran also referred to the document he submitted indicating that he was prescribed Zoloft, to which he asserted the examiner did not have access.  

The preponderance of evidence shows that the Veteran's psychiatric disability does not approximate the schedular criteria for a rating higher than 30 percent for any period on appeal.  As to the contention that the examiner did not have access to the November 2005 service treatment record documenting that the Veteran was prescribed Zoloft, such lack of access did not result in prejudice the Veteran or render the examination inadequate.  The examiner determined that the Veteran did have PTSD and the examiner documented in the report that the Veteran had been treated with Zoloft during service and this is all that is reflected by the service treatment records.  

The Veteran's symptoms essentially consist of mood disturbance, sleep disturbance, anxiety, suspiciousness, mild memory loss, and social impairment as shown by his use of profanity as noted by the examiner.  His symptoms and the extent of disability approximates no more than the disability picture depicted by the criteria for the 30 percent rating.  There is no indication that his memory loss manifests as more than forgetting names, directions and recent events.  The reports as to his speech, the descriptions of his appearance, and the Veteran's own statements show that at most there is an occasional decease in work efficiency and intermittent periods of inability to perform occupational tasks.  The evidence of record depicts a disability picture of an individual that is generally functioning satisfactorily.  

There is no evidence of flattened effect, panic attacks more than once per week, any speech problems, impaired judgment abstract thinking or any of the other symptoms listed in the 50 percent criteria, or symptoms similar in duration, kind, or frequency, that result in reduced reliability and productivity.  See Vazquez-Claudio v. Shinseki, 713 F.3d 112, 117 (Fed. Cir. 2013) (explaining that the symptoms that could give rise to a given rating are those in like kind, i.e., of similar duration, severity, and frequency, to those provided in the non-exhaustive lists).  Nor does the evidence show that his PTSD approximates the criteria for the 70 percent or 100 percent ratings.  Although he has reported violence in the military, there is no indication that he has impaired impulse control such as unprovoked irritability with periods of violence.  The Veteran's own description in his notice of disagreement and substantive appeal, as to why he was irritable during the examination is evidence against a finding that he suffers from unprovoked irritability.  None of the representative symptoms of the 70 or 100 percent criteria, or any symptoms of like kind, duration, or frequency are shown by the evidence of record.  Additionally, the evidence does not show that the level of disability suffered by the Veteran approximates that contemplated by the criteria for ratings higher than 30 percent.  

Also considered by the Board is whether referral is warranted for a rating outside of the schedule.  To accord justice in an exceptional case where the scheduler standards are found to be inadequate, the field station is authorized to refer the case to the Chief Benefits Director or the Director, Compensation and Pension Service for assignment of an extraschedular evaluation commensurate with the average earning capacity impairment.  38 C.F.R. § 3.321(b)(1) (2013).

The criterion for such an award is a finding that the case presents an exceptional or unusual disability picture with related factors as marked interference with employment or frequent periods of hospitalization as to render impractical application of regular schedular standards.  38 C.F.R. § 3.321(b).  The Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R.  § 3.321(b)(1) in the first instance; however, the Board is not precluded from raising this question, and in fact is obligated to liberally read all documents and oral testimony of record and identify all potential theories of entitlement to a benefit under the law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  

Extraschedular consideration involves a three step analysis.  Thun v. Peake, 22 Vet. App. 111 (2008).  First, the Board or the RO must determine whether the schedular rating criteria reasonably describe the Veteran's disability level and symptomatology.  Id. at 115.  If the schedular rating criteria do reasonably describe the Veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops.  Id.

If the RO or the Board finds that the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology, then either the RO or the Board must determine whether the Veteran's exceptional disability picture includes other related factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 116.  If this is the case, then the RO or the Board must refer the matter to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Id.

All symptoms and the level of disability resulting from the Veterans PTSD are addressed by the rating schedule.  The list of symptoms in the schedule is a non-exhaustive list.  See Vazquez- Claudio v. Shinseki, 713 F.3d 112, 115, (Fed. Cir. 2013).  The Veteran's symptoms, as reported both in the documents that he has provided directly to the RO and in the examination report, do not fall outside of the symptoms listed as representative in the schedule, as to severity, duration, or frequency.  The schedule contemplates significantly greater disability than that demonstrated in this case and provides for greater compensation when such is demonstrated.  For these reasons, the Board finds that the first prong of Thun is not met in this case and therefore referral for extraschedular consideration under 38 C.F.R. § 3.321(b) is not warranted.  

Now the Board turns to the question of whether TDIU is warranted.  VA may assign TDIU, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disability.  See 38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16 (2013).  TDIU may be assigned on a schedular basis under § 4.16(a) or on an extraschedular basis under § 4.16(b).  Id.  The schedular basis requires that certain percentage requirements are met.  That is, if the Veteran has one service-connected disability, it must be rated at 60 percent or greater and if the Veteran has two or more service-connected disabilities, at least one must be rated at 40 percent or more and the combined rating must be 70 percent or more.  38 C.F.R. § 4.16(a).  Where these percentage requirements are not met, entitlement to the benefit on an extraschedular basis may be considered when the veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities, and consideration is given to the veteran's background including his or her employment and educational history.  38 C.F.R. § 4.16(b) (2013).   

In order to be granted TDIU, the Veteran's service-connected disabilities, alone, must be sufficiently severe to produce unemployability.  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  In determining whether unemployability exists, consideration may be given to the Veteran's level of education, special training, and previous work experience, but not to his age or to any impairment caused by nonservice-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19 (2013).  

Here, the only disability for which service connection has been established is PTSD.  The Board finds that the preponderance of evidence shows that the Veteran's PTSD does not render him unable to secure and follow a substantially gainful occupation.  At the time of the examination he reported that he was planning to seek employment and indicated that his symptoms did not prevent employment.  The examiner's description of the Veteran is one tending to show that his PTSD does not prevent employment.  In this regard, the GAF score indicates that his PTSD is not so severe as to render him unemployable.  This is also shown by the description of the Veteran's symptoms.  The Veteran asserts that he is unemployable principally because he has anxiety around groups of people.  That assertion is not one of an inability to secure and follow a substantially gainful occupation, but rather only of difficulty in certain situations.  In fact, at the time of the examination, the Veteran could not name any particular reasons why he would be unable to participate in full-time employment.  Although he has reported since the examination that his PTSD renders him unemployable, his reports have been in the nature of disagreeing with the examiner's findings.  The Board finds that the statements during and since the 2008 examination do not tend to show that he is unable to secure and follow a substantially gainful occupation.  Rather the latter statements tend to show only that he has anxiety in limited circumstances related to occupational functioning.  Reviewing the Veteran's statements, his educational background, and the other relevant facts recorded in the claims file, the Board concludes that TDIU is not warranted. 

In summary, the preponderance of evidence is against findings that his psychiatric disability approximates the criteria for a rating higher than 30 percent, approximates the criteria for TDIU, and against referral for extraschedular consideration; for any 

(CONTINUED ON NEXT PAGE)




period of time on appeal.  Hence, the appeal must be denied.  There is no reasonable doubt to be resolved in this case.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102, 4.3 (2013); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to an initial disability rating in excess of 30 percent for service-connected PTSD is denied.  

Entitlement to TDIU is denied.  




____________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


